Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s amendment filed on 07/18/2022 is acknowledged.
3.	Claims 56-93 are pending and under consideration.  
4.	Applicant’s IDS document filed on 07/18/2022 has been considered. 
5.	The following rejections are necessitated by Applicant’s amendment filed on 07/18/2022.

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 62 and 90 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 62 and 90 after claim amendments to claims 56 and 88 do not further limit the claimed subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

9.	Claims 56, 58-66, 69-71, 73-80, 83-84 and 86-93 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication 2014/0093541 (IDS filed on 04/07/2021).
	U.S. Patent Application Publication 2014/0093541 teaches a method of treating an individual with peanut allergy which comprises: (1) providing an individual with peanut allergy, (2) orally administering a daily dose of peanut protein to the patient, wherein the daily oral dose is increased at intervals of at least 2 weeks in a series of increments from an initial dose to a maximum dose, the series of dose increments including 0.5 mg, 1 mg, 2 mg, 5 mg, 12.5 mg, 25 mg, 50 mg, 100 mg, 200 mg, 400 mg and 800 mg, (3) administering a daily oral dose of the maximum dose of peanut protein for at least 2 years following step 2, (4) administering a weekly oral dose of the maximum dose of peanut protein for at least 2 years following step 3. (In particular, claims, paragraphs [0039]-[0042], [0071], whole document ) wherein the peanut protein is administered as peanut flour; wherein the peanut flour is admixed with a carrier for administration; wherein the carrier is a dairy or dairy substitute product; comprising monitoring levels of serum anti-peanut IgE during the treatment. (In particular, claims). The individual may be monitored for adverse reactions for 2 hours following the first administration of each incremental dose of peanut protein. For example, the patient may be assessed prior to administration and parameters such as pulse, blood pressure, peak expiratory flow rate in 1 second and oxygen saturation measured. The increased incremental dose is then administered and the patient monitored for the development of allergic symptoms and/or changes in any of the measured parameters. Allergic symptoms may be treated with conventional medication as required. (In particular, paragraph [0047]). 
	Claims 56, 58, 61-62, 65-66, 69-71, 73-75, 78-80, 83-84 and 86-93 are included in this rejection because the comprising language opens up the claims to read upon methods with additional doses administered.  
	The reference teachings anticipate the claimed invention.

10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claim 56-68, 70-78, 80-85, 87-88, 90-91 and 93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al. (PTO-892 mailed on 02/17/2022; Reference U).
	Schneider et al. teaches patients were treated with omalizumab by using European dosing
guidelines based on weight and serum total IgE level30 for 12 weeks to minimize the IgE bound to FcεR1 on mast cells and basophils31 (Fig 1). In week 12, patients were admitted to the Clinical and Translational Study Unit for initiation of oral desensitization. Eleven doses (0.1, 0.5, 1.5, 3, 7, 15, 30, 60, 125, 250, and 500 mg; cumulative dose, 992 mg peanut flour) were administered over a period of 6 hours. Clinical research pharmacists prepared all doses. After the rush desensitization, all subjects returned the next day to the Clinical and Translational Study Unit to start the slower up-dosing escalation phase, beginning at 500 mg peanut flour. Subjects
received subsequent doses at home for the next 6 days and were instructed not to exceed the specifically assigned doses at home, not to consume other peanut-containing products, and not to introduce any new foods to the child’s diet. Premeasured doses were provided to all participants, who were required to have diphenhydramine and self-injectable epinephrine available at all
times. Home diary forms were provided to record the dose date, time taken, symptoms occurring after the dose or any other time, and medications taken each day. For the next 8 weeks (weeks 12-20), the subjects returned weekly for each increase in the daily oral dose to a dose of 4000 mg peanut flour (doses, 750, 1000, 1250, 1600, 2000, 2600, 3250, and 4000 mg peanut flour). At week 20, after subjects reached the 4000 mg daily dose, omalizumab was discontinued, but daily oral peanut dosing continued.
A second DBPCFC was conducted 12 weeks after discontinuing the omalizumab (approximately week 32 of the study, and after 4 elimination half-lives of omalizumab). The challenge consisted of 5 doses (peanut or placebo, administered orally every 15 minutes, 500, 750, 1250, 2000, and 3500 mg; cumulative dose 8000 mg peanut flour, equivalent to about
20 peanuts). If the subject passed the DBPCFC, an open challenge of 8000 mg peanut flour was given 16 hours later. Allergic reactions occurring during the protocol were scored by using the system developed by Bock32 (see the Appendix in this article’s Online Repository at www.jacionline.org). After the DBPCFC, subjects continued on 10 to 20 daily peanuts orally per day. 
	The claimed invention differs from the prior art in the recitation of “wherein the administering is initiated using a dose of the pharmaceutical composition comprising 0.5 mg peanut protein” of claims 1 and 88; and “wherein the administering is initiated using a first dose of 0.5 mg peanut protein” of claim 71. 

	It would have been obvious to one of ordinary skill in the art at the time of invention to have started at a 0.5 mg dose instead of a 0.1 mg dose for numerous reasons.  First, a higher dose would be more appropriate for patient based on size/age of child or for an adult.  Second, a higher dose would be more appropriate for less high risk child or an adult with a lower peanut specific and/or total serum IgE level than that which was treated in Schneider.  Third, after performing the method in a group of individuals and seeing that a 0.1 mg dose is universally tolerated, it would be routine optimization to have skipped the lower dose and to have gone with a higher dose in other individuals as long as starting with the higher dose was well tolerated as a first dose in the later subjects.  Fourth, it would have been routine to optimize the first dosage amount to streamline and/or shorten the number of doses that it would take to attain the highest desired dose level without putting the patient at risk.  
It would also have been obvious to one of ordinary skill in the art at the time of Applicant's invention was made to determine all operable features of optimal dosage of the components because dosage is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal dosage of peanut protein, including timing, frequency and route of treatment are well within the purview of one of ordinary skill in the art at the time the invention was made and lend no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

12.	Claim 56-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Varshney et al. (IDS filed on 04/07/2021; Reference 89).
	Varshney et al. teaches an initial day escalation phase. The initial day escalation phase was performed on the research unit at each institution with appropriate emergency medications available. Dosing began at 0.1 mg peanut protein or placebo; doses were approximately doubled every 30 minutes until 6 mg was reached or the subject had symptoms. The highest tolerated dose was the starting dose for the build-up phase and was given on the research unit the following day. Subjects not tolerating at least 1.5 mg were withdrawn from the study.
Home dosing. Subjects were instructed to ingest each dose mixed in a vehicle food (diluent) daily. On the basis of patterns observed during our open-label study, we advised subjects to hold dosing if febrile or ill and to take all doses on a full stomach. Dosing was resumed at home if the subject missed less than 3 daily doses; subjects returned for an observed dose if 3 to 5 doses were missed. Build-up visits. Subjects returned every 2 weeks for approximately 44 weeks for dose escalations. Doses were increased by 50% to 100% until the 75-mg dose and were then increased by 25% to 33% until the 4000-mg maintenance dose was reached. Maintenance phase. After reaching the maintenance dose of peanut flour or placebo, subjects ingested the dose daily for 1 month and then returned for the first oral food challenge (OFC) at week 48.(In particular, page 655, whole document).
The reference teaches premeasured peanut flour (from Partially Defatted Peanut Flour 12% Fat Light Roast; Golden Peanut Co, Alpharetta, Ga; 2 g flour 5 1 g peanut protein)
doses were mixed in a food vehicle of the subject’s choosing and taken in 2 to 3 bites. Ap-
proximately 240 mg peanut protein equals 1 whole peanut.  Intact allergen content in the soluble extract of roasted peanut flour is ;7% Ara h 2 and ;8% Ara h 1. (In particular, page 655, whole document).
The claimed invention differs from the prior art in the recitation of “wherein the administering is initiated using a dose of the pharmaceutical composition comprising 0.5 mg peanut protein” of claims 1 and 88; and “wherein the administering is initiated using a first dose of 0.5 mg peanut protein” of claim 71. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to have started at a 0.5 mg dose instead of a 0.1 mg dose for numerous reasons.  First, a higher dose would be more appropriate for patient based on size/age of child or for an adult.  Second, a higher dose would be more appropriate for less high risk child or an adult with a lower peanut specific and/or total serum IgE level than that which was treated in Varshney.  Third, after performing the method in a group of individuals and seeing that a 0.1 mg dose is universally tolerated, it would be routine optimization to have skipped the lower dose and to have gone with a higher dose in other individuals as long as starting with the higher dose was well tolerated as a first dose in the later subjects.  Fourth, it would have been routine to optimize the first dosage amount to streamline and/or shorten the number of doses that it would take to attain the highest desired dose level without putting the patient at risk.  
It would also have been obvious to one of ordinary skill in the art at the time of Applicant's invention was made to determine all operable features of optimal dosage of the components because dosage is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal dosage of peanut protein, including timing, frequency and route of treatment are well within the purview of one of ordinary skill in the art at the time the invention was made and lend no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

13.	Claim 56-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. (IDS filed on 04/07/2021; Reference 41).
	Jones et al. teaches peanut protein (from Partially Defatted Peanut Flour 12% Fat Light Roast; Golden Peanut Company, Alpharetta, Ga; 2 g flour 5 1 g peanut protein) doses
were premeasured and mixed in a food vehicle of the subject’s choosing and taken in 2 or 3 bites. Approximately 240 mg peanut protein equals 1 whole peanut. (In particular, page 293, whole document). 
The OIT protocol: Peanut OIT consisted of 3 phases: initial day escalation, buildup, and
maintenance. Patients were instructed to eliminate peanut protein otherwise from their diets. During dosing, subjects were asked to keep a diary of any missed doses or adverse symptoms. Self-administered epinephrine was provided to all patients. A member of the study team was available by pager and phone at all times throughout the study. Initial day escalation phase. The initial day escalation phase was undertaken at the research unit at each institution. Intramuscular
epinephrine, oral and intravenous doses of diphenhydramine, and albuterol were at the bedside at all times. Dosing began at 0.1 mg peanut protein, followed by an approximate doubling every 30 minutes, up to 50 mg. The highest tolerated single dose was the starting dose for the buildup phase, which was initiated in the research unit the following day. Buildup phase. Subjects were instructed to ingest the daily dose of peanut protein with other safe foods (diluent) in 2 or 3 bites at home every day. Doses were increased 25 mg every 2 weeks until 300 mg was reached. Subjects returned to the clinic for dose escalations. For subjects who stopped dosing at lower than 50 mg on the initial day escalation, their doses were doubled every 2 weeks until they reached 50 mg, and then the increases were 25 mg. Buildup dosing was delayed if subjects had evidence of illness (eg, viral infection) at the time of scheduled up-dosing; therefore, the time to reach maintenance dosing varied between subjects. Maintenance phase. After reaching 300 mg peanut protein daily, subjects continued this dose until the food challenge. After oral food challenge, subjects were increased to a daily OIT dose of 1800 mg if the peanut IgE remained >2 kU/L after 12 months on maintenance dose (this escalation occurred in all subjects reported). Subjects were evaluated every 4 months while on continued maintenance dosing (total of 36 months). (In particular, page 293, whole document). 
	 
	The claimed invention differs from the prior art in the recitation of “wherein the administering is initiated using a dose of the pharmaceutical composition comprising 0.5 mg peanut protein” of claims 1 and 88; and “wherein the administering is initiated using a first dose of 0.5 mg peanut protein” of claim 71. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to have started at a 0.5 mg dose instead of a 0.1 mg dose for numerous reasons.  First, a higher dose would be more appropriate for patient based on size/age of child or for an adult.  Second, a higher dose would be more appropriate for less high risk child or an adult with a lower peanut specific and/or total serum IgE level than that which was treated in Jones.  Third, after performing the method in a group of individuals and seeing that a 0.1 mg dose is universally tolerated, it would be routine optimization to have skipped the lower dose and to have gone with a higher dose in other individuals as long as starting with the higher dose was well tolerated as a first dose in the later subjects.  Fourth, it would have been routine to optimize the first dosage amount to streamline and/or shorten the number of doses that it would take to attain the highest desired dose level without putting the patient at risk.  
It would also have been obvious to one of ordinary skill in the art at the time of Applicant's invention was made to determine all operable features of optimal dosage of the components because dosage is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal dosage of peanut protein, including timing, frequency and route of treatment are well within the purview of one of ordinary skill in the art at the time the invention was made and lend no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
14.	Claim 56-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofmann et al. (IDS filed on 04/07/2021; Reference 39).
Hofmann et al. teaches the OIT protocol consisted of 3 phases: (1) an initial escalation day, (2) a buildup phase, and (3) a home dosing phase. The goal of OIT was to achieve
ingestion of a daily maintenance dose of 300 mg of peanut protein, which is the equivalent of 1 peanut and is greater than the amount that might cause an accidental allergic reaction. Initial escalation day: On the initial escalation day, subjects were admitted to the Duke Clinical
Research Unit (DCRU), an intravenous catheter was inserted, and diphenhydramine, epinephrine, and albuterol were made immediately available. Each subject first ingested 0.1 mg of peanut protein (Golden Peanut Co, Alpharetta, Ga) mixed in a food vehicle (diluent). The dose was doubled every 30 minutes until a maximum dose of 50 mg of peanut protein (cumulative peanut protein, 99 mg) was ingested. If the subject had a mild reaction to a dose, the next dose was determined at the discretion of the investigator: the investigator administered the last previously tolerated dose, waited an additional amount of time between doses, or repeated the current dose. If the subject tolerated this dose, the desensitization process resumed. If the subject continued to have symptoms or if the symptoms were moderate or severe, the desensitization process was discontinued and the highest tolerated dose was recorded. Symptoms were treated as medically indicated. Vital signs were recorded before each dose was given. On completion of the initial escalation day, the patient was observed for a minimum of 2 hours. The subject was then discharged home with self- injectable epinephrine after instructions were given to the parents regarding its use. The subject returned to the DCRU the following day for an observed
ingestion of the maximum tolerated dose of peanut protein. This dose became the starting dose for home dosing. Buildup phase and home dosing phase.  The subject ingested the daily dose every day at home for a minimum of 2 weeks. If the home doses were well tolerated, the subject underwent an observed dosage escalation schedule whereby the daily dose was increased by
25 mg every 2 weeks at the DCRU until a 300-mg dose was reached. The 300- mg dose was ingested daily for a period of either 4 or 24 months (2 different groups). All initial escalation day protocols and buildup phase dose increases were performed by trained practitioners in the DCRU. Symptoms and treatments were recorded every 30 minutes for at least 2 hours after the last dose. If the patient experienced any allergic symptoms, blood pressure was measured. Parents of patients were also given a daily symptom and treatment diary to complete with each home dosing. Symptom categories in the diary included skin, upper respiratory tract, chest, and abdominal symptoms. Parents were given an information sheet describing each category (see Fig
E1 in this article’s Online Repository at www.jacionline.org). (In particular, page 287, whole document). 
The claimed invention differs from the prior art in the recitation of “wherein the administering is initiated using a dose of the pharmaceutical composition comprising 0.5 mg peanut protein” of claims 1 and 88; and “wherein the administering is initiated using a first dose of 0.5 mg peanut protein” of claim 71. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to have started at a 0.5 mg dose instead of a 0.1 mg dose for numerous reasons.  First, a higher dose would be more appropriate for patient based on size/age of child or for an adult.  Second, a higher dose would be more appropriate for less high risk child or an adult with a lower peanut specific and/or total serum IgE level than that which was treated in Hofmann.  Third, after performing the method in a group of individuals and seeing that a 0.1 mg dose is universally tolerated, it would be routine optimization to have skipped the lower dose and to have gone with a higher dose in other individuals as long as starting with the higher dose was well tolerated as a first dose in the later subjects.  Fourth, it would have been routine to optimize the first dosage amount to streamline and/or shorten the number of doses that it would take to attain the highest desired dose level without putting the patient at risk.  
It would also have been obvious to one of ordinary skill in the art at the time of Applicant's invention was made to determine all operable features of optimal dosage of the components because dosage is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal dosage of peanut protein, including timing, frequency and route of treatment are well within the purview of one of ordinary skill in the art at the time the invention was made and lend no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
15.	Claim 56-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over each of Schneider et al. (PTO-892 mailed on 02/17/2022; Reference U), Varshney et al. (IDS filed on 04/07/2021; Reference 89), Jones et al. (IDS filed on 04/07/2021; Reference 41) and Hofmann et al. (IDS filed on 04/07/2021; Reference 39) in view of U.S. Patent Application Publication 2014/0093541 (IDS filed on 04/07/2021).
	Schneider et al., Varshney et al., Jones et al., Hofmann et al. and U.S. Patent Application Publication 2014/0093541 have been discussed supra. 
The claimed invention differs from the prior art in the recitation of “wherein the administering is initiated using a dose of the pharmaceutical composition comprising 0.5 mg peanut protein” of claims 1 and 88; and “wherein the administering is initiated using a first dose of 0.5 mg peanut protein” of claim 71. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to have started at a 0.5 mg dose instead of a 0.1 mg dose for numerous reasons.  First, a higher dose would be more appropriate for patient based on size/age of child or for an adult.  Second, a higher dose would be more appropriate for less high risk child or an adult with a lower peanut specific and/or total serum IgE level than that which was treated in Hofmann.  Third, after performing the method in a group of individuals and seeing that a 0.1 mg dose is universally tolerated, it would be routine optimization to have skipped the lower dose and to have gone with a higher dose in other individuals as long as starting with the higher dose was well tolerated as a first dose in the later subjects.  Fourth, it would have been routine to optimize the first dosage amount to streamline and/or shorten the number of doses that it would take to attain the highest desired dose level without putting the patient at risk.  Fifth, the art of U.S. Patent Application Publication 2014/0093541 teaches that .5 mg of peanut protein is an appropriate dose to use to start an oral immunotherapy method.   It would have been obvious to have used an initial dose of .5 mg of peanut protein when performing the methods of Schneider et al., Varshney et al., Jones et al., and Hofmann et al. because U.S. Patent Application Publication 2014/0093541 teaches the successful use of the dose of .5 mg of peanut protein for peanut allergy desensitization methods.  As such, the art teaches that this initial dose is neither too high or nor too low to be used as an initial dose in a peanut allergy immunotherapy method.  
It would also have been obvious to one of ordinary skill in the art at the time of Applicant's invention was made to determine all operable features of optimal dosage of the components because dosage is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal dosage of peanut protein, including timing, frequency and route of treatment are well within the purview of one of ordinary skill in the art at the time the invention was made and lend no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
16.	 No claim is allowed.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
September 23, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644